— Appeal by the defendant from four judgments of the Supreme Court, Kings County (Owens, J.), all rendered February 14, 1986, convicting him of robbery in the first degree (two counts; one each under indictments Nos. 5106/85 and 5158/85), and robbery in the second degree (two counts; one each under indictments Nos. 6685/84 and 1033/ 85), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, J. P., Brown, Lawrence, Weinstein and Kunzeman, JJ., concur.